Amended judgment, Supreme Court, New York County, entered on December 14, 1971, in favor of plaintiff-respondent, unanimously reversed, on the law and on the facts, and vacated, and a new trial on the issue of damages granted, with costs and disbursements to abide the event, unless the plaintiff-respondent within 20 days of service upon her by the defendants-appellants of a copy of the order to be entered hereon, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in the second cause of action for conscious pain and suffering to $10,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. In our opinion, the amount awarded by the jury for pain and suffering was excessive and a verdict in excess of the amount indicated is not warranted on this record. Concur—■ Markewich, J. P., Kupferman, Murphy, Tilzer and Capozzoli, JJ.